        Case 3:20-cr-00809-H Document 42 Filed 05/08/20 PageID.211 Page 1 of 6


1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 )         Case No. 20CR0809-H
                                               )
12                             Plaintiff,      )
                                               )         ORDER DENYING
                        v.                     )         DEFENDANT’S MOTION FOR
13                                             )
                                               )         BAIL OR RELEASE AND
14   ANIBAL TOMAS CARRILLO (2),                )
                                               )         AFFIRMING THE MAGISTRATE
15                              Defendant.     )         JUDGE’S DETENTION ORDER
                                               )
16                                             )
                                               )         (Doc. No. 36.)
17
18         Pending before the Court is Defendant Anibal Tomas Carrillo’s (“Defendant”)
19   motion for this Court to review the Magistrate Judge’s detention order (Doc. No. 36)
20   filed on May 4, 2020. The Government filed its opposition to the Defendant’s motion
21   on May 7, 2020. (Doc. No. 40.) The Defendant is charged with being a removed alien
22   found in the United States in violation of Title 8 U.S.C. § 1326. (Doc. No. 20.) The
23   Court has jurisdiction to hear this matter under Title 18 U.S.C. § 3145(b) and is
24   required to determine the Defendant’s motion promptly. A district judge reviews de
25   novo a magistrate judge’s detention order. United States v. Koenig, 912 F.2d 1190
26   (9th Cir. 1990). Under Koenig, a district judge is to make his or her own de novo
27   determination of the facts without deference to the magistrate judge's ultimate
28   conclusion. However, “the district court is not required to start over in every case, and
                                                   -1-
        Case 3:20-cr-00809-H Document 42 Filed 05/08/20 PageID.212 Page 2 of 6


1    proceed as if the magistrate's decision and findings did not exist.” Id at 1193.
2          The Bail Reform Act (“BRA”), Title 18 U.S.C. § 3142(g), requires the Court to
3    consider certain factors in determining whether to detain or release a defendant: (1)
4    the nature and circumstances of the offense charged, including whether the offense is
5    a crime of violence, a violation of section 1591, a Federal crime of terrorism, or
6    involves a minor victim or a controlled substance, firearm, explosive, or destructive
7    device; (2) the weight of the evidence against the person; (3) the history and
8    characteristics of the person, including the person’s character, physical and mental
9    condition, family ties, employment, financial resources, length of residence in the
10   community, community ties, past conduct, history relating to drug or alcohol abuse,
11   criminal history, record concerning appearance at court proceedings, and whether, at
12   the time of the current offense or arrest, the person was on probation, on parole, or on
13   other release pending trial, sentencing, appeal, or completion of sentence for an
14   offense under Federal, State, or local law; and (4) the nature and seriousness of the
15   danger to any person or the community that would be posed by the defendant's
16   release.
17         When considering the nature of the offenses charged, the Court also considers
18   the penalties associated with the charges. United States v. Townsend, 897 F.2d 989,
19   995 (9th Cir. 1990). Additionally, “the weight of the evidence is the least important of
20   the various factors.” United States v. Motamedi, 767 F.2d 1403, 1408 (9th Cir. 1985)
21   (internal citations omitted). Although immigration status is not a listed factor to
22   consider in determining bail, “[a]lienage may be taken into account, but it is not
23   dispositive.” United States v. Santos-Flores, 794 F.3d 1088, 1090 (9th Cir. 2015).
24   However, “[a] defendant’s immigration detainer is not a factor in this analysis,
25   whether as evidence for or against a finding that the defendant poses a risk of
26   nonappearance." United States v. Diaz-Hernandez, 943 F.3d 1196, 1199 (9th Cir.
27   2019). Furthermore, the Court is prohibited from imposing a financial condition that
28   would result in the de facto detention of a defendant. 18 U.S.C. § 3142(c)(2); See also
                                                -2-
        Case 3:20-cr-00809-H Document 42 Filed 05/08/20 PageID.213 Page 3 of 6


1    Diaz-Hernandez at 1199. (Affirming the district judge’s detention order based on the
2    district court’s finding that the defendant would not be able to post bond in the amount
3    that the district judge theorized would reasonably assure the defendant’s appearance.).
4    The Government bears the burden of showing by a preponderance of the evidence that
5    the defendant poses a flight risk. Santos-Flores at 1090. A finding that a defendant is a
6    danger to any other person or the community must be supported by clear and
7    convincing evidence. 18 U.S.C. § 3142(f)(2)(B).
8          Title 18 U.S.C. § 3142(i) governs the temporary release of a defendant under
9    the BRA. § 3142(i) provides in pertinent part that “[t]he judicial officer may, by
10   subsequent order, permit the temporary release of the person, in the custody of a
11   United States marshal or another appropriate person, to the extent that the judicial
12   officer determines such release to be necessary for preparation of the person's defense
13   or for another compelling reason.” Courts have held that in analyzing what constitutes
14   a “compelling reason,” a judicial officer “must make a particularized finding of
15   necessity” and as such a “case-by-case approach” is required in making an assessment
16   under § 3142(i). United States v. Stephenson, 2020 WL 1811353 at *3 (W.D. Ky.
17   Apr. 8, 2020) (Simpson, J.); see also United States v. McKnight, 2020 WL 1872412 at
18   *3 (W.D. Wash. Apr. 15, 2020) (Zilly, J.)
19         The Defendant’s family ties to the United States including family support
20   weighs in favor of setting bail. (Doc. No. 36 at 2.) However, the Defendant committed
21   the instant felony immigration offense while on supervised release. (Doc. No. 40 at 1-
22   2.) This fact leaves the Court with little confidence that the Defendant will comply
23   with the Court’s order to appear for further proceedings. Additionally, the Defendant
24   has two prior state court convictions for inflicting corporal injury on a cohabitant and
25   for false imprisonment and a prior felony immigration conviction (Doc. No. 40 at 5),
26   weighing against setting bail in this case and further demonstrating the Defendant’s
27   disregard for the law. Furthermore, the Defendant has been previously deported and
28   removed from the United States on three prior occasions (Doc. No. 40 at 4), indicating
                                                 -3-
        Case 3:20-cr-00809-H Document 42 Filed 05/08/20 PageID.214 Page 4 of 6


1    an unwillingness to comply with lawful orders. The potential sanctions the Defendant
2    is facing in this case as well as the revocation of supervised release proceedings in
3    Case No. 19CR0021-H weigh in favor of detention. Lastly, minor factors including
4    the weight of the evidence and the Defendant’s status as a non-citizen of the United
5    States (Id), both weigh against setting bail in this case. Based on these factors, the
6    Court finds that the Government has met its burden by preponderance of the evidence
7    that the defendant is a flight risk, finds that no condition or combination of conditions
8    will reasonable assure the appearance of the Defendant as required, and concludes that
9    detention under the BRA is warranted.
10          The Defendant argues that the COVID-19 (“virus”) outbreak warrants setting
11   bail in this case and that “the Eighth Amendment forbids placing a frail individual at
12   risk” in a detention facility. (Doc. No. 36 at 13.). However, “as concerning as the
13   COVID-19 pandemic is, resolving an appeal [or review] of an order of detention must
14   in the first instance be an individualized assessment of the factors identified by the
15   Bail Reform Act[.]” United States v. Martin, 2020 WL 1274857, at *3 (D. Md. Mar.
16   17, 2020) (Grimm, J.); Diaz-Hernandez at 1199 (“[T]he Bail Reform Act mandates
17   an individualized evaluation guided by the factors articulated in § 3142(g).”); See
18   also United States v. Lee, No. 19-CR-298 (KBJ), 2020 WL 1541049, at *7 (D.D.C.
19   Mar. 30, 2020) (Jackson, J.) (“[T]he generalized risks posed by the COVID-19
20   pandemic do not alter the individualized balance of the statutory factors that Congress
21   prescribed for determining the propriety of the defendant’s detention in this particular
22   case[.]”).
23          Although the impact of the current pandemic on the detention facilities is of
24   course concerning to the Court, there is no evidence in record that the Defendant
25   suffers from any underlying medical condition or is a “frail individual” that would put
26   himself at risk of developing severe symptoms of a virus infection. See Lee at *4
27   (“[P]ersonal circumstances are not like those of other defendants for whom COVID-
28   19 has a readily material bearing—e.g., those who have underlying medical
                                                -4-
        Case 3:20-cr-00809-H Document 42 Filed 05/08/20 PageID.215 Page 5 of 6


1    conditions[.]”). Additionally, as the Government outlined in its response, the detention
2    facilities are taking active precautions to limit the potential spread of the virus within
3    its facilities. (Doc. No. 40 at 7.) Under these circumstances, the Court finds that there
4    are no compelling reasons to temporarily release the Defendant under § 3142(i). See
5    Stephenson at *3. Furthermore, the Court cannot find grounds under the Eighth
6    Amendment to order the Defendant’s release from custody.
7          The Defendant argues that the Fifth Amendment right to due process and the
8    Sixth Amendment right to counsel further weighs against the Defendant’s continued
9    detention, due to the detention facility implementing procedures restricting in-person
10   legal and social visits. Based on the Court’s understanding, the detention facility is
11   permitting telephonic legal visitations, balancing the Defendant’s rights to legal
12   representation and the safety of the inmates. The very fact that the detention facility is
13   restricting in-person legal and social visits is evidence that the detention facility is
14   taking active precautions to limit the spread of the virus, undercutting the Defendant’s
15   argument to the contrary. Accordingly, the Court cannot find grounds to release the
16   Defendant under the Fifth and Sixth Amendments.
17         After de novo review of the entire record before the Court and weighing the
18   appropriate factors in determining bail, the Court concludes that the Magistrate
19   Judge’s detention order is fully supported by all the facts and circumstances of this
20   case. The Court finds by a preponderance of the evidence that the Defendant is a flight
21   risk and that no condition or combination of conditions will reasonably assure the
22   appearance of the Defendant. Furthermore, the Court cannot find compelling reasons
23   to temporarily release the Defendant under § 3142(i) and cannot find grounds to
24   release the Defendant under the Fifth, Sixth, and Eighth Amendments. Accordingly,
25   the Court DENIES the Defendant’s motion to set bail in this case and AFFIRMS the
26   Magistrate Judge’s detention order. Should circumstances surrounding the
27   Defendant’s custodial setting change, the Defendant may request that the Court
28   conduct another bail review. See United States v. Lopez, No. 2:16-cr-00265-GMN-
                                                -5-
        Case 3:20-cr-00809-H Document 42 Filed 05/08/20 PageID.216 Page 6 of 6


1    CWH-2, 2019 WL 2393609, at *1 (D. Nev. June 5, 2019) (Navarro, C.J.) (“The party
2    requesting modification must establish that new information exists that was not known
3    to him or her at the time of the initial detention hearing, and that this new information
4    is material to his or her release conditions regarding flight or dangerousness.”)
5    (internal citations and quotations omitted).
6          IT IS SO ORDERED.
7          DATED: May 8, 2020               ________________________________
                                            HONORABLE MARILYN L. HUFF
8
                                            UNITED STATES DISTRICT JUDGE
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -6-
